Citation Nr: 1000360	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  04-07 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Weather new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran had recognized military service from December 
1941 to September 1942 and from October 1945 to May 1946.  He 
had prisoner-of-war status from April 1942 to September 1942.  
The Veteran died in March 1969.  The appellant is his 
surviving spouse.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).  

The Board remanded the case to the RO for further development 
in October 2006 and June 2007.  All development has been 
completed and the case is once again before the Board for 
review.


FINDINGS OF FACT

1.  In an unappealed August 1977 decision, the RO most 
recently denied the appellant's application to reopen a claim 
of entitlement to service connection for the cause of the 
Veteran's death.

2.  Evidence received since the August 1977 decision is 
cumulative of that previously of record.




CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen a claim of entitlement to service connection for 
the cause of the Veteran's death.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159, 3.303, 3.307, 3.309, 3.317, 
20.1103, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1) 
(2009; Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, VCAA 
notice must include an explanation of the meaning of both 
"new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  

The appellant was provided with VCAA compliant notice in 
November 2006 and June 2007 letters.  VA informed the 
appellant of the evidence necessary to substantiate her 
claim, evidence VA would reasonably seek to obtain, and 
information and evidence for which the appellant was 
responsible.  In June 2007, VA provided the appellant with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The November 2006 letter 
provided the appellant with an explanation of the meaning of 
both "new" and "material" evidence and provided notice of 
the particular type of evidence needed to substantiate 
elements found to be insufficiently shown at the time of the 
previous denial of service connection.  

Fully compliant VCAA notice was not received prior to the 
initial rating decision.  Despite the inadequate timing of 
this notice, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing the corrective VCAA notice 
discussed above.  The RO readjudicated the case in a 
September 2009 supplemental statement of the case (SSOC).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Id.  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  

The Veteran's service treatment records, lay statements 
submitted in support of the appellant's claim, a Certificate 
of Death, and physician's statements have been associated 
with the claim's file.  Although a VA examination was not 
conducted with respect to the Veteran's new and material 
evidence claim, VA is not required to obtain an examination 
for a claim to reopen a finally decided decision.  38 C.F.R. 
§ 3.159(c).  VA has provided the appellant with every 
opportunity to submit evidence and arguments in support of 
her claim and to respond to VA notices.  

In fact, the Board remanded the case in June 2007 so that the 
RO could attempt to obtain additional medical records 
identified by the appellant.  While the appeal was in remand 
status, the appellant was unable to provide complete 
addresses for two of the three physicians she had identified 
and indicated that they were deceased.  The third identified 
physician submitted a letter indicating that all of the 
Veteran's records were destroyed.  Give this development, the 
Board finds that the RO fully complied with the Board's 
remand instructions and VA has no further duty to attempt to 
obtain the records that were the reason for the prior remand 
because they have either been destroyed or do not exist.  See 
Stegall v. West, 11 Vet. App. 268, 270 (1998); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
claimant will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  



B.  Law and Analysis

Determinations as to whether service connection may be 
granted for a disability that caused or contributed to a 
veteran's death are based on the same statutory and 
regulatory provisions that generally govern determinations of 
service connection. See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  Service 
connection may be granted for disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  Service incurrence will be 
presumed for tuberculosis if manifest to a degree of 10 
percent or more within three years after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The death of a veteran will be considered to have been due to 
a service-connected disability where the evidence establishes 
that a disability was either the principal or the 
contributory cause of death.  38 C.F.R. § 3.312(a) (2009).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2009).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c) (2009).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).  

The RO most recently considered and denied the appellant's 
application to reopen a claim of entitlement to service 
connection for the cause of the veteran's death in an August 
1977 decision.  The Board is required to determine whether 
new and material evidence has been presented before it can 
reopen a claim and readjudicate service connection or other 
issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 
1383-1384 (Fed. Cir. 1996).  

If new and material evidence is presented or secured with 
respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  38 C.F.R. § 
3.156(a) (2009).  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence can 
be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id. 

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  Justus v. 
Principi, 3 Vet. App. at 512.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Service connection for the Veteran's cause of death was 
previously denied by the RO in September 1969, November 1969, 
April 1971, December 1975, September 1976, December 1976, 
March 1977, and August 1977.  The last final RO decision was 
in August 1977.  In that decision, the RO found that there 
was no evidence in official service records showing a 
diagnosis of, or treatment for, the Veteran's cause of death 
during service.  The RO specifically noted that affidavits of 
the Veteran's former comrades had been considered; however, 
they were insufficient to establish service connection for 
the Veteran's cause of death.  Thus, the Board finds that new 
and material evidence in this case must establish that the 
Veteran's cause of death was incurred or aggravated in 
service or that the Veteran's pulmonary tuberculosis was 
manifest to a degree of 10 percent or more within three years 
after his separation from service.

At the time of the August 1977 administrative decision, 
evidence of record included service treatment records that 
did not reflect any diagnoses or treatment that could be 
related to pulmonary tuberculosis at the time of his 
separation from service; lay statements from the appellant 
regarding his having problems with chest pain and coughing up 
blood while on active duty; lay statements from comrades 
which reported that they observed the Veteran complaining of 
chest pain and coughing up blood while on active duty; an 
October 1965 statement from a physician in which he reported 
that he treated the Veteran for pulmonary tuberculosis from 
June 1946 to January 1947 but without x-rays evidence of this 
disease process; and the Veteran's Certificate of Death that 
shows that his immediate cause of his death was pulmonary 
tuberculosis.  

Evidence received subsequent to the August 1977 decision 
includes: (1) an October 2002 certificate from Dr. E.P.B. 
with an August 1967 clinical note; (2) a January 2007 
statement from Dr. V.B.; (3) a December 2002 joint affidavit 
from L.B. and D.M., neighbors of the Veteran; and (4) lay 
statements from the appellant.  

As to the additional medical evidence, Dr. E.P.B., a Retired 
Municipal Health Officer, stated that the Veteran's cause of 
death was identified by him as pulmonary tuberculosis on his 
certificate of death on the basis of information given to him 
by Dr. J.I.  The August 1967 clinical note showed the 
Veteran's treatment for pulmonary tuberculosis.  In the 
January 2007 statement, Dr. V.B. reported that he treated the 
Veteran from January 1968 to January 1969, approximately one 
year prior to his death, with streptomycin injections and 
isoniazid tablets.  Telling, none of the additional medical 
evidence relates the Veteran's cause of death to his period 
of service or indicates that the Veteran was treated for 
pulmonary tuberculosis within three years of his separation 
from service.  The Board finds that this additional evidence, 
which only shows the Veteran's continued post-service 
treatment for pulmonary tuberculosis, to be neither new nor 
material evidence because it is duplicative of evidence that 
was found in the record at the time of the prior final 
decision.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.156, 
3.303, 3.312(a).  

As to the lay statements from the appellant, she reported 
that the Veteran suffered from sickness, coughing, and chest 
pain since service.  As to the joint affidavit from L.B. and 
D.M., they reported that the Veteran was always coughing and 
that they saw him cough and spit up blood.  They also 
reported that the Veteran informed them that he was suffering 
from tuberculosis and that he was treated at the anti-
tuberculosis clinic in Tuguegarao City.  

The Board finds that these statements amount to nothing more 
than continued lay claims that the Veteran had pulmonary 
tuberculosis since service and this pulmonary tuberculosis 
caused his death.  These claims were, in substance, before VA 
when it last decided the claim in August 1977.  Then, as now, 
lay persons not trained in the field of medicine, to include 
the claimant, her representative, L.B., and D.M. are not 
competent to offer an opinion regarding such a medical 
question as to whether the Veteran had a chronic disease 
process in-service, whether a post-service chronic disease 
process is related to his military service, and whether that 
chronic disease process caused or contributed to his death 
when, as here, it is not capable of lay observation.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312; Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, the Board finds 
that this additional evidence, which only shows the 
appellant's and other lay persons continued claims that the 
Veteran had pulmonary tuberculosis in service and/or that the 
pulmonary tuberculosis that caused his death was caused by 
service, to be neither new nor material evidence because it 
is duplicative of lay claims that were found in the record at 
the time of the prior final decision.  Id; also see 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.156, 3.303, 3.312(a).

Without new and material evidence the claim may not be 
reopened.  Therefore, the benefit sought on appeal is denied.  
Because the claimant has not fulfilled the threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service 
connection for the Veteran's cause of death is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


